On the Merits.
In Banc.
This is a suit for divorce. There was a decree for plaintiff and defendant appeals. Affirmed.
For appellant there was a brief over the name of Messrs. McCulloch & Wood, with an oral argument by Mr. Wells W. Wood.
For respondent there was a brief over the names of Mr. P. J. Gallagher and Mr. William H. Brooke, with an oral argument by Mr. Gallagher.
PER CURIAM.
2. The record contains a recital of the gross misconduct of the defendant, which it would serve no good purpose to spread upon the pages of the reports. The delinquency of the defendant is admitted, and the defense is that it has been expressly forgiven and condoned. We are satisfied that there has been no such forgiveness or condonation as is contemplated by our statute. The decree was correct and should be affirmed. Affirmed.